Order entered February 23, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-19-00466-CR

                   JUAN MANUEL AREVALOS, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-00219-M

                                     ORDER

      Appellant has informed the Court that he wishes to file a pro se response to

the Anders brief filed by appellate counsel. Accordingly, we ORDER appellate

counsel Lawrence B. Mitchell to provide appellant with copies of the clerk’s and

reporter’s records. We further ORDER appellate counsel to provide this Court,

within THIRTY DAYS of the date of this order, with written verification that the

record has been sent to appellant.

      Appellant’s pro se response is due by APRIL 23, 2021.
      We DIRECT the Clerk to send copies of this order to the Honorable Ernest

White, Presiding Judge, 194th Judicial District Court; Felicia Pitre, Dallas County

District Clerk; Belinda Baraka, official court reporter, 194th Judicial District

Court; Lawrence B. Mitchell; and the Dallas County District Attorney’s Office.

      We DIRECT the Clerk to send a copy of this order, by first-class mail, to

Juan Manuel Arevalos, TDCJ# 02296291, Ellis Unit, 1697 F.M. 980, Huntsville,

TX 77343.




                                            /s/    ERIN A. NOWELL
                                                   JUSTICE